Exhibit 99.1 SUMMARY FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of The Securities Exchange Act of 1934 Announcements sent to the London Stock Exchange National Grid plc, 1-3 Strand, London, WC2N 5EH, United Kingdom Routine announcements in the period to 4 September 2017 DATE DETAIL 04 September 2017 Transaction in own shares 01 September 2017 Transaction in own shares 01 September 2017 Total Voting Rights 31 August 2017 Transaction in own shares 30 August 2017 Transaction in own shares 30 August 2017 Director/PDMR Shareholding 29 August 2017 Transaction in own shares 25 August 2017 Transaction in own shares 24 August 2017 Transaction in own shares 23 August 2017 Transaction in own shares 22 August 2017 Transaction in own shares 22 August 2017 Director/PDMR Shareholding 21 August 2017 Transaction in own shares 21 August 2017 Director/PDMR Shareholding 18 August 2017 Transaction in own shares 17 August 2017 Transaction in own shares 14 August 2017 Transaction in own shares 11 August 2017 Transaction in own shares 10 August 2017 Transaction in own shares 09 August 2017 Transaction in own shares 09 August 2017 Director/PDMR Shareholding 08 August 2017 Transaction in own shares 07 August 2017 Transaction in own shares 07 August 2017 Publication of Annual Report – Group Company with listed debt 04 August 2017 Transaction in own shares 03 August 2017 Transaction in own shares 02 August 2017 Transaction in own shares 02 August 2017 Director/PDMR Shareholding Note: During the period a ‘same day’ Form 6-K was issued in respect of the following National Grid plc announcements: 18 August 2017: Appointment of Joint Corporate Broker 16 August 2017: Capital Update and Total Voting Rights 15 August 2017: Scrip Dividend
